Opinion by
Tilson, J.
In accordance with stipulation of counsel and on the authority of Abstract 37230 articles composed in chief value of artificial silk were held dutiable as articles in chief value of compounds of cellulose at 60 percent under paragraph 31; trimmings, allovers, insertings, and galloons in part of net, embroidered, the same as those passed upon in Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396), and embroidered trimmings, allovers, insert-ings, and galloons like those the subject of United States v. Smith (12 id. 384, T. D. 40544) were held dutiable at 75 percent under paragraph 1430.